DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 4/7/2022, are acknowledged.  Claims 1, 23, 30, 33-35, 42, 56-58, 60, 67, 68, 92, 93, 97 and 102-105 are pending.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 60 and 67 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
MPEP 2107.01(B) provides that "an application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.  MPEP 2107.01 further provides:
Utilities that require or constitute carrying out further research to identify or reasonably confirm a “real world” context of use are not substantial utilities. For example, both a therapeutic method of treating a known or newly discovered disease and an assay method for identifying compounds that themselves have a “substantial utility” define a “real world” context of use.  . . . the following are examples of situations that require or constitute carrying out further research to identify or reasonably confirm a “real world” context of use and, therefore, do not define "substantial utilities":

(A) Basic research such as studying the properties of the claimed product itself or the mechanisms in which the material is involved;

(B) A method of treating an unspecified disease or condition.

(C) A method of assaying for or identifying a material that itself has no specific and/or substantial utility;

(D) A method of making a material that itself has no specific, substantial, and credible utility; and

(E) A claim to an intermediate product for use in making a final product that has no specific, substantial and credible utility

MPEP 2107.01(B) (emphasis added).
With respect to claim 60, the claim is directed to producing a polypeptide in a mammalian cell.  However, there is not specific, substantial and credible utility with respect to any polypeptide.  As for a “specific utility,” there is none because since producing a polypeptide would be a general utility applicable to the broad class of polypeptides.  Further, there no specific use identified for the polypeptide is useful.  As for a “substantial utility,” the fact that a polypeptide may prove useful at some future date after further research does not satisfy the “substantial” utility requirement as there is no significant and presently available benefit to the public. 
With respect to claim 67, the claim is directed to a method of treating a disease or disorder.  However, no disease or disorder for which treatment is needed is specified. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 68, 92, 93, 97 and 102-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, chemical compounds may be claimed by a name that adequately describes the material to one skilled in the art (e.g. by common names used 1n the art, by chemical nomenclature, or by chemical formula). In this case, the instant claims are generally indefinite for claiming chemical compounds by a name that does not adequately describe the material to one skilled in the art for the following reasons:  Compounds 1-280 are not defined by claim 30.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Regarding claim 68, the claim requires a compound of formula CD-1, CD-5 or CD-6.  However, the formula for CD-1 is stricken as well as the language defining the variables for any of the formulas.   Accordingly, the claim is indefinite.  
Claims 92, 93, 97 and 102-105 are indefinite insofar as they depend from claim 68 and do not cure the indefiniteness. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 30, 33-35, 42 and 56-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gindy et al. (US 2016/0361411).
	Regarding claim 1, Gindy et al. teaches novel lipid nanoparticle (LNP) formulations containing cationic lipids.  See Abstract.  “In certain embodiments of the invention, the LNP further comprises one or more non-cationic lipids which can be selected from a phospholipid, a phospholipid derivative, a fatty acid, a sterol, or a combination thereof.  The sterol may be cholesterol, stigmasterol or stigmastanol.”   Para. [0009].
	Regarding claim 33, Gindy et al. teaches DLPC.  See para. [0009].
	Regarding claims 34 and 35, Gindy et al. teaches the LNP comprises a PEG-lipid such as PEG-dipalmitoylphosphatidylethanolamine.  See para. [0009].
 	Regarding claim 42, Gindy et al. teaches the LNP further comprises an immunostimulatory agent.  See para. [0014].
	Regarding claims 56-58, Gindy et al. teaches the LNP can be formulated with a pharmaceutical carrier such as a transdermal enhancer for administration to cells.  See para. [0148].



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 23, 30, 33-35, 42, 56-58, 60, 67, 68, 92, 93, 97 and 102-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,867,888. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a nanoparticle comprising an ionizable lipid, a phospholipid, cholesterol and a cholesterol derivative.
Claim 1, 23, 30, 33-35, 42, 56-58, 60, 67, 68, 92, 93, 97 and 102-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 13-20, 22-37, 39-43, 47, 51-53, 55-60, 62 and 129 of copending Application No. 16/262,758 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a nanoparticle comprising an ionizable lipid, a phospholipid, cholesterol and a cholesterol derivative.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618